PER CURIAM: *
Darrin C. Lavine appeals from the order of the district court denying him leave to proceed pro se on behalf of Canton Property Holdings, a Texas joint-stock company. We have jurisdiction to consider the instant appeal under the collateral order doctrine. See Prewitt v. City of Greenville, 161 F.3d 296, 298 (5th Cir. 1998). The district court did not err by denying La-vine, who is a non-lawyer, the requested leave. See 28 U.S.C. § 1654; Rowland v. Cal. Men’s Colony, 506 U.S. 194, 201-02, 113 S.Ct. 716, 121 L.Ed.2d 656 (1993); Memon v. Allied Domecq QSR, 385 F.3d 871, 873 (5th Cir. 2004) (per curiam).
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.